Title: John Adams to Charles Adams, 11 May 1794
From: Adams, John
To: Adams, Charles


          
            Dr. Charles
            Philadelphia May 11. 1794
          
          Your Favour of April 19. I believe has not yet been acknowledged. The Extracts from the King of Prussia were very acceptable.
          Yesterday I received your favour of May 9th.— You ask whether there might not exist Such an Equality in Society as the Democrats of this Day Seem to advocate? Yes my Son, there are many Such

Societies, in the Forrests of America, called Indian Tribes. Yet among these there are Princely Chiefs, noble Families and Aristocratical Sachems and Warriours. Plato’s Laws, are a fictitious Example— But he thought himself obliged to prohibit Commerce and all Communication with Foreigners. Lycurgus prohibited Commerce & Intercourse with foreigners and made an equal Division of Lands it is Said. The Lawgivers of the East, both in China and in India prohibited Commerce or at least Navigation. Yet in China, they have an oppressive Aristocracy, tho under an Emperor and in India their Casts established as horrid Inequalities as any in Europe.
          If you admit Arts and Sciences, Manufactures, Commerce and Industry into your Society, you must provide against all Inequalities of Property which will be the natural and unavoidable fruit of them.
          If you exclude all Art and Industry, you must be Savages, and Submit to all the Evils of that State of society. Yet even there there are Inequalities, of Birth as well as Merit. The Tartars & Arabs who lead the Lives of shepherds are Said to be more absolutely under the Influence of particular hereditary families, than the Indians of America the Negroes of Africa or the polished Nations of Europe.
          Plato not only equalized Property, or rather established a Community of Property: but in order to make this practicable or even conceivable he was obliged to introduce a Community of Wives and Children: knowing that unequal families would rise up, if Individuals had Wives and Children— But all systems so unnatural will forever be found chimerical: and impossible.
          New England is happy from her Education and Institutions: but her happiness is preserved by continual Emigrations into the Wilderness. fill up that Country with People, and their manners & Institutions will change.
          The other Evils you mention are Corruptions in Elections which arise from Ambition more than Avarice. Ambition or Emulation would exist where there is no Property, or an Equality of Property or a Community of Property. Emulation would produce Jealousy and Envy and consequently Crimes, in every state of society you can conceive, even that the most destitute of Property.— Love allso would produce disputes and Crimes in all possible states of society— even in Platos Commonwealth— For neither Love of Women nor of Children could be extinguished—nor all Knowledge of Parents and Children prevented.
          I am pleased to see your Mind taking a turn to such Speculations,

and am glad you have got an office to your Wish. The Baron I fear will find too much Ennui in his retreat. Yet I long for mine— If I had his Land and even his small Income I should be tempted to follow his Example. I am indeed weary. May you, my son find an easier Path in Life, than that into which Providence has cast / your affectionate Father
          
            John Adams.
          
        